Case 1:17-cv-00265-JJM-PAS Document 120 Filed 06/03/19 Page 1 of 1 PageID #: 4873



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND


 DR. DAMIAN MEDICI                  )
                                    )
      Vs.                           )                                                                        C.A. 17-265-JJM
                                    )
 LIFESPAN CORPORATION, RHODE ISLAND )
 HOSPITAL and MICHAEL SUSIENKA      )

                                                                 JUDGMENT

 [ ] Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury has rendered it’s
 verdict.

 [X] Decision by the Court. This action came to trial or hearing before the Court. The issues have been tried or heard and a decision has been rendered.

 IT IS ORDERED AND ADJUDGED:


 Judgment is hereby entered for the Defendants pursuant to the Memorandum and
 Order of Judge John J. McConnell, Jr. dated June 3, 2019 GRANTING Defendants’
 Motion to Dismiss.



                                                                          Enter:


                                                                          /s/ Barbara Barletta
                                                                          Deputy Clerk

 DATED:              June 3, 2019
